DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 9/14/22. As directed by the amendment: claims 1-2 have been amended, claims 6-7 have been canceled, and no new claims have been added. Thus, claims 1-5 and 8-9 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (5,699,792) in view of Lee (2006/0042628), Bunton (2015/0093050) and Chiang (2020/0323292).
Regarding claim 1, in fig. 1-2A Reese discloses a pocket mask apparatus comprising: a respiratory mask 12; the respiratory mask comprising a mask body (28, 30 and 32) and at least one strap (16 and 18); the mask body comprising at least one folding seam (50 or 50a and 52 or 52a, where layers of 28 are sewn together with 30 and 32, Col. 6, ll. 42-51, portion 28 is able to fold with respect to 30 and 32 at the bonding seam since the materials are flexible); the mask body being configured to fold about the at least one folding seam into a folded configuration (portion 28 is able to fold with respect to 30 and 32 at the bonding seam since the materials are flexible); each of the at least one strap being terminally connected to the mask body (Fig. 1-2A); each of the at least one strap being positioned opposite to each other along the mask body (Fig. 1-2A), but is silent regarding a mask pouch; the mask pouch comprising a pouch body, a mask cavity, and a pouch opening; the respiratory mask being positioned within the mask pouch; the mask cavity traversing into the pouch body; the mask cavity being delineated by the pouch opening; and the mask cavity being configured to receive the respiratory mask in the folded configuration through the pouch opening. However, in fig. 4-5 Lee teaches a mask pouch 20; the mask pouch comprising a pouch body (Fig. 4), a mask cavity (that mask body 22 resides within [0052]), and a pouch opening (once opened, see fig. 4); the respiratory mask being positioned within the mask pouch (Fig. 5); the mask cavity traversing into the pouch body (Fig. 4); the mask cavity being delineated by the pouch opening (Fig. 4); and the mask cavity being configured to receive the respiratory mask in the folded configuration through the pouch opening [0047]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reese’s mask with the addition of a mask pouch, as taught by Lee, for the purpose of providing a clean environment for the mask prior to use. The modified Reese is silent regarding a check valve; the check valve being attached to the pouch body; and the check valve being in fluid communication with the mask cavity. However, Bunton teaches a pouch 11 including a check valve 21 in fluid communication with the mask cavity [0041]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Reese’s pouch with the addition of a check valve, as taught by Bunton, for the purpose of removing any contaminants within the air from remaining inside the pouch as well as reducing the overall size of the pouch for storage. The modified Reese is silent regarding a sterilization layer; the sterilization layer being positioned adjacent to the mask cavity; and the sterilization layer being infused with a sterilization agent. However, Chiang teaches a filtration mask having a plurality of layers, in which a middle layer is infused with a sterilizing agent [0012]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Reese’s mask layers with the addition of a sterilizing agent in a middle layer, as taught by Chiang, for the purpose of providing further protection to a user. 
Regarding claim 2, the modified Reese discloses that the mask body comprising a first folding seam (50 or 50a, Reese) and a second folding seam (52 or 52a, Reese); the first folding seam and the second folding seam laterally traversing across the mask body (Fig. 2A, Reese); the first folding seam and the second folding seam being longitudinally spaced apart from each other along the mask body (Fig. 2A, Reese); and the mask body being configured to fold about the first folding seam and the second folding seam into the folded configuration (portion 28 is able to fold with respect to 30 and 32 at the bonding seam since the materials are flexible, Reese).
Regarding claim 3, the modified Reese discloses a pouch seal (where the pouch is closed before opening, Fig. 4, Lee); and the pouch seal being perimetrically positioned around the pouch opening (Fig. 4, Lee).
Regarding claim 8, the modified Reese discloses that the mask pouch is rectilinear in shape (Fig. 4, Lee).
Regarding claim 9, the modified Reese discloses that the mask body is rectilinear in shape (Fig. 2A, Reese).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reese, Lee, Bunton and Chiang, as applied to claim 3 above, in further view of Young et al. (2021/0394990).
Regarding claim 4, the modified Reese is silent regarding that the pouch seal having a first coupling strip and a second coupling strip; the first coupling strip and the second coupling strip being perimetrically attached to the pouch opening; the first coupling strip and the second coupling strip being positioned opposite to each other along the pouch opening; and the first coupling strip and the second coupling strip being removably attached to each other, wherein the mask pouch is releasably sealed through the first coupling strip and the second coupling strip. However, in fig. 3C Young teaches a pouch seal comprises a first coupling strip (first strip of 308 [0085]) and a second coupling strip (second strip of 308 [0085]); the first coupling strip and the second coupling strip being perimetrically attached to the pouch opening (Fig. 3C); the first coupling strip and the second coupling strip being positioned opposite to each other along the pouch opening (Fig. 3C); and the first coupling strip and the second coupling strip being removably attached to each other [0085], wherein the mask pouch is releasably sealed through the first coupling strip and the second coupling strip [0085], as well as a perforated seam (306 [0085][0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Reese’s pouch with the addition of a perforated seam and resealable strips, as taught by Young, for the purpose of providing the ability to reseal the mask for storage.
Regarding claim 5, the modified Reese is silent regarding that the pouch seal is a perforated seam. However, in fig. 3C Young teaches a pouch seal having a first coupling strip (first strip of 308 [0085]) and a second coupling strip (second strip of 308 [0085]); the first coupling strip and the second coupling strip being perimetrically attached to the pouch opening (Fig. 3C); the first coupling strip and the second coupling strip being positioned opposite to each other along the pouch opening (Fig. 3C); and the first coupling strip and the second coupling strip being removably attached to each other [0085], wherein the mask pouch is releasably sealed through the first coupling strip and the second coupling strip [0085], as well as a perforated seam (306 [0085][0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Reese’s pouch with the addition of a perforated seam and resealable strips, as taught by Young, for the purpose of providing an alternate seal having the predictable results of providing a seal to the pouch as well as the ability to reseal the mask for storage.

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that the mask pouch in Lee is not intended to receive a respiratory mask, but rather a mouthpiece type. 
Examiner disagrees since paragraph 52 of Lee recites that the pouch receives a general mask type and figure 7 of Lee shows 22 being applied as a respiratory mask.
Applicant argues on page 8 that Lee is relied upon to teach the claimed folded configuration. 
This argument appears to be moot. Although Lee does teach a folded mask within a pouch [0047], Reese was applied to teach the folded configuration. 
Applicant argues on page 9 that Reese fails to teach that the mask body is configured to fold about at least one folding seam. Applicant argues that the bonding seam is not a folding seam.
Examiner disagrees since Reese does teach the functional limitation of a mask body that is configured to fold about at least one folding seam since Reese discloses a flexible mask material (Col. 4, ll. 49-51, Claim 1) as well as seams (50 or 50a and 52 or 52a, Col. 6, ll. 42-51). Therefore, Reese’s mask is able to be folded at its seams due to its flexible materials. 
Applicant argues on page 9 that Bunton fails to teach a check valve being attached to the pouch body since Bunton teaches a freezer bag loaded with food stuffs.
This argument is not taken well since Bunton’s check valve is reasonably pertinent to the problem faced by the inventor of forming a one-way air-valve that allows air to permeate out of the pouch. It would have been obvious to modify the modified Reese’s bag with the addition of the valve to allow the for purging of air trapped within the bag interior volume, in order to prevent contamination over long storage periods and to reduce the overall cross section of the bag ([0007] Bunton).
Applicant argues on page 10 that Chiang fails to teach the sterilization layer being positioned adjacent to the mask cavity since Chiang’s sterilization layer is integrated into the face mask, rather than positioned adjacent to the mask cavity. 
This argument is not taken well since the modified Reese’s sterilization layer integrated into the face mask is still positioned adjacent, or near, to the mask cavity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785